Citation Nr: 1413381	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  04-28 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased evaluation for a right shoulder disability, to include degenerative joint disease, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1970 to February 1972, from July 1974 to April 1980, from December 1981 to August 1992, and from June 1996 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for a rating in excess of 10 percent for a right shoulder disorder.  Jurisdiction was later transferred to the New York RO.

In a May 2009 rating decision, the RO increased the disability rating for service-connected degenerative joint disease of the right shoulder to 20 percent disabling, effective May 29, 2008.  In a subsequent June 2012 rating decision, the RO increased the disability rating to 20 percent disabling, effective August 18, 2004.  However, as these increases did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The record reveals that the Veteran requested a Travel Board hearing in conjunction with his appeal.  The Veteran was scheduled for a hearing in September 2010, but he cancelled it in advance of the scheduled hearing date and requested that the Board consider his case upon the evidence already of record.   See 38 C.F.R. § 20.704(e).  

In December 2010, the Board issued a decision denying entitlement to a disability rating in excess of 20 percent for a right shoulder disability.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2011 Order, the Court remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  

In January 2012, the Board remanded the claim to the RO, via the AMC in Washington, D.C., for further evidentiary development.  Such development was completed and the claim was returned to the Board for appellate review.  

In September 2012, the Board issued a decision denying entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the right shoulder, and granting increased ratings of 30 percent for service-connected bilateral heel spur, plantar fasciitis, 10 percent for painful scar of the left heel, status post partial Steindler fasciotomy, 10 percent for Osgood-Schlatter's disease of the right knee, and 10 percent for Osgood-Schlatter's disease of the left knee.  The Veteran then appealed the Board's decision to the Court, and in an August 2013 Order, the Court vacated the part of the September 2012 Board decision that denied entitlement to a rating in excess of 20 percent for degenerative joint disease of the right shoulder, and remanded the matter to the Board for development consistent with the parties' Joint Motion.  The Court dismissed the appeal as to the remaining issues.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a disability rating in excess of 20 percent for a right shoulder disability, to include degenerative joint disease.  Although the Board sincerely regrets the additional delay, a remand of this claim is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Veteran was afforded VA examinations regarding the severity of his right shoulder disability in January 2012 and May 2012.  The May 2012 VA examination report notes that the Veteran did not report flare-ups impacting the function of the shoulder or arm.  The January 2012 examination report documents that the Veteran reported flare-ups, mainly occurring at night, where the right shoulder feels weak and painful and can hardly support the weight of his arm.  The Veteran also reported that during flare-ups, he is unable to pick up anything over 2 pounds and is unable to do his usual house chores or activities. 

While the January 2012 examiner described the Veteran's functional loss during flare-ups, the examiner did not express the resultant additional loss in range of motion during flare-ups in degrees or state that such a determination was infeasible.  The Court has held that, in order to adequately portray the functional loss of musculoskeletal disabilities, examination reports must not only "express an opinion on whether pain could significantly limit functional ability during flare ups," but should also, if feasible, express any resultant loss in range of motion in terms of degrees of additional range of motion loss.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).    

As per the August 2013 Joint Motion, remand is necessary to obtain a comprehensive examination of the Veteran's right shoulder, to determine the current severity of his degenerative joint disease, which includes findings regarding resultant loss in range of motion due to pain and weakness during flare-ups, if feasible.

Additionally, in the Board's January 2012 remand, the Board directed that, in readjudicating the claim for an increased rating for degenerative joint disease of the right shoulder, "the RO should determine whether the Veteran manifests a tear of the right biceps labral complex, and, if so, determine whether a separate rating is warranted under the criteria for evaluating muscle injuries."  In its June 2012 rating decision, the RO did not explicitly discuss whether it considered additional related disability of the right shoulder.     

RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, as the Board's January 2012 remand directive has not met with compliance, this development must be completed on remand.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity and all manifestations associated with the Veteran's service connected degenerative joint disease of the right shoulder. The claims file must be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing and evaluations should be completed.  The Veteran's lay history of symptoms associated with the disability should be recorded.

The examiner is asked to address the following:

(a)  Provide findings for the Veteran's range of motion for the right shoulder.

(b)  Determine whether the Veteran's right shoulder exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected degenerative joint disease and, if feasible, these determinations should be expressed in terms of degree of additional loss of motion due to any weakened movement, excess fatigability, or incoordination. 

If such determinations cannot be expressed in terms of degrees of additional range of motion loss, the examiner must so state and provide an explanation.  

The examiner is also requested to discuss the overall level of functional impairment attributable to these factors. 

c)  Express an opinion addressing whether pain significantly limits functional ability during flare-ups and when the right shoulder is used repeatedly over a period of time. These determinations should also, if feasible, be portrayed in terms of the degree of additional loss of motion due to pain on use and during flare-ups.  

If such determinations cannot be expressed in terms of degrees of additional range of motion loss, the examiner must so state and provide an explanation.

d)  Comment on the impact of the Veteran's degenerative joint disease of the right shoulder, if any, on his employment and activities of daily life.  A complete rationale for any opinions expressed in this regard should be provided.

e)  Evaluate whether the Veteran manifests additional disability of the right shoulder associated with his service-connected degenerative joint disease.  In particular, evaluate whether the Veteran manifests a related tear of the biceps labral complex, as suggested by the VA examiner in June 2003, and if so, identify all muscle group(s) affected and all aspects of disability caused by this disorder.  

2.  After completion of the aforementioned development, readjudicate the claim of entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the right shoulder in light of all additional evidence received.  In so doing, the RO should explicitly determine whether the Veteran manifests any additional disability associated with the service connected degenerative joint disease of the right shoulder (to include a tear of the right biceps labral complex) and, if so, determine whether separate rating is warranted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


